*961tion of her ability to pay the restitution is unsupported by the record. We disagree on both counts.
At the hearing below, defendant did not contest the amount of damages caused by her criminal act, nor does she on appeal. Moreover, the manner in which the restitution is to be paid was suggested by defendant’s counsel and conceded to be within her means.
The court’s determination that defendant had the ability to pay the restitution was amply supported by evidence in the record. Present—Dillon, P. J., Callahan, Doerr and Pine, JJ.